DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 24 January 2022.
Claims 1, 21, 22 have been amended. 
Claims 3, 14, 16, 19, 20 have been canceled.
Claims 1-2,4-13,15,17-18 and 21-22are currently pending and have been examined.
Claims 1-2,4-13,15,17-18 and 21-22 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “the claims are indistinguishable from ‘Example 42’ of the eligibility guidelines’”. Examiner respectfully disagrees.
In example 42, a hypothetical method is found eligible under 35 USC § 101.  In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, access to remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician.  The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or capable of being shared due to format inconsistencies between the data.  The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in real time and in a standardized format, regardless of the format in which the information was locally stored.  Moreover, physicians are instantly notified with a message when a new medical record is added to a patient file from any hospital or physician office.  The formatting of the data was part of the inventive concept because all of the records are in different formats (each hospital and physician office has a different format), and the claims disclose converting the plethora of formats into one centralized format. 
Here, unlike Example 42 which applied the abstract idea in an eligible manner (technical solution to a problem) to covert non-standardized data into standardized data to permit sharing in real time, the pending claims do not apply the abstract idea in an eligible manner because the retrieval, storage, transmission, and modification of data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands.  Thus, the pending claims merely use the computer as tool to automate what was previously done by head and hand.  The inventive concept of the present claims is not the standardizing, but in the analyzing of the data.  In addition, the claims do not disclose that there is any specific/special way of standardizing, or emergency reason due to formatting inconsistencies to reformat the data received, as in the Example 42.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.


Applicant submits that “the totality of the instant amendments is more than sufficient to overcome the Section 101 rejection”. Examiner respectfully disagrees.
While the claims disclose machine learning models and a continuous feedback loop that may help enhance the model due to constant training and updating, the Specification explains that the trained data is not being re-fed back into the model, but new data is being fed into the model (new data that is updated at a later date) (see Specification [0072] [0016] [0070]).   Moreover, while the claims disclose a first machine learning model and a second machine learning model and the Specification calls the machine learning model a “machine learning algorithm” (see Specification [0068]), the steps explained in the Specification more are disclosing a processor rather than a formal machine learning model with algorithms that adjust weights in order to learn how to analyze data (see Specification [0072] [0068] [0069]).  
To integrate a judicial exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.  Since the Specification is more describing a processor doing the analyzing, the claims do not recite an improvement for electronic devices.  Determining which information to analyze, “does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.”  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 22 is directed to a system comprising a series of components; and Claim 22 is directed to a computer storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-2, 4-13, 15, 17-18, 21-22, the independent claims (Claims 1, 21, and 22) are directed, in part, to  receiving, by a mortgage-issuing institution that imposes a requirement on borrowers to possess flood protection certificates and that provide real-time status tracking of insurance certificates for mortgaged properties for different kinds of mortgage insurance and from a particular borrower among multiple borrowers that are associated with the mortgage-issuing institution, and through a feed that is associated standardized insurance information and the plurality of waiver parameters to determine a second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; receiving the second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; based on whether the second waiver confidence score satisfies a threshold confidence score, selectively force-placing an insurance certificate for the property, and transmitting in real time to the expiration of the scheduled timeline, a message indicating that the mortgage institution has force-placed the insurance certificate for the property using a pre-defined letter template; and generating, based on processing the feature matrix that includes data for the standardized insurance information and the plurality of waiver, one or more updated exception rules that continuously feed back into training data, to decrease human intervention on exceptions being identified and flagged.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations),  and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when it is determined whether the insurance information has a complaint status; insurance practice occurs because the an insurance certificate is generated for the property;  business relations and legal obligations occur when an insurance certificate is generated based on the waiver confidence score, compliance rules, exception rules, and compliance status; and managing relationships occur when an exception waiver is generated when the insurance information has a non-compliant status.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “computer program,” “servers,” “machine learning-trained waiver model,” “email module,” and “non-transitory computer storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2, 4-13, 15, 17-18 are directed to explaining more about the rules, exceptions, statuses, insurance information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. deOliveira (US 2015/0339769 A1) discloses a computing device performs a compliance and underwriting analysis and a verification analysis to validate inputs, authenticate customer identity, ensure compliance with regulatory requirements, and evaluate the risk posed by a loan application, among other features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691